—Appeal from a judgment of Onondaga County Court (Walsh, J.), entered June 4, 2002, which revoked defendant’s probation and sentenced defendant to a determinate term of imprisonment.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified as a matter of discretion in the interest of justice by reducing the determinate term of imprisonment to three years and as modified the judgment is affirmed.
Memorandum: Defendant appeals from a judgment revoking his probation and sentencing him to a determinate term of imprisonment. Contrary to the contention of defendant, the record supports County Court’s finding that he violated the conditions of his probation (see CPL 410.70 [1]). Although we conclude that the court did not abuse its discretion in revoking his probation on that ground (see People v Costanza, 281 AD2d 120, 125 [2001], lv denied 96 NY2d 827 [2001]), we modify the judgment as a matter of discretion in the interest of justice by reducing the determinate term of imprisonment to three years (see 470.15 [6] [b]). Present — Wisner, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.